Title: To Thomas Jefferson from John Griffiths, 13 August 1821
From: Griffiths, John
To: Jefferson, Thomas


Sir,
King’s Head and gate Hill, London
August 13. 1821.
On the 16th of last April I took the liberty to write to you respecting the remains of a Welch colony in America. I am aware that it was presumption in me to trouble one of your rank in society, but I hope and trust I have not given offence. As I have not had the good fortune to hear any news of my Letter, I must conclude either that it has not reached you, or that you have not deemed it worth while to notice it. I cannot take the liberty to press the matter, but should you have the kindness to take any notice of it, nothing that I could write would express how gratefully it would be acknowledged bySir Yours most respectfully John Griffiths